internal_revenue_service number info release date index no cor-131587-01 date dear this is in reference to your letter dated june requesting clarification as to the date of your expatriation as the enclosed information printed from a united_states department of state website indicates loss of u s citizenship requires a voluntary act by the person seeking to expatriate merely leaving the united_states to live in another country has no legal effect accordingly until you have taken the steps set forth in section b of the attached materials you remain a citizen_of_the_united_states please note that the web address of the website is highlighted at the bottom of the first page of the enclosed materials for purposes of requesting a ruling under sec_877 that your loss of u s citizenship did not have for one of its principal purposes the avoidance of u s taxes the date you would use for purposes of gathering the information required by the materials previously sent to you by this office is the date that the u s embassy or consulate gives final approval of your oath of renunciation we hope this information is helpful to you if you have any questions please contact willard yates of this office at sincerely w edward williams senior technical reviewer cc intl br1
